   Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 1 of 7 PageID# 1




                IN THE UNITED STATES DISTRICT COURT FOR                              iL£U
                                                                                  OPEN COURT
                        EASTERN DISTRICT OF VIRGINIA


                                Alexandria Division                        APR 2            2019

UNITED STATES OF AMERICA                                                  CLERK U.S. DISTRICT COURT
                                                                            ALEXANDRIA, VIRGINIA
                                              Case No. l:19-CR-12fe
           V.

                                              Count 1: 18 U.S.C.§ 2422(b)
MONIS IRFAN,                                  Attempted Coercion and Enticement
                                              of a Minor
                 Defendant.
                                              Count 2: 18 U.S.C. § 2252(a)(2)&(b)(1)
                                              Receipt of Child Pornography

                                              Count 3: 18 U.S.C. § 2252(a)(2)&(b)(1)
                                              Distribution of Child Pornography

                                              Count 4: 18 U.S.C. § 2252(a)(4)(B)&(b)(2)
                                              Possession of Child Pornography

                                              Count 5: 18 U.S.C. § 2252(a)(1) 8c (b)(1)
                                              Transportation of Child Pornography

                                              Forfeiture Notice: 18 U.S.C. § 2253(a)




                                  INDICTMENT


                      April 2019 Term - at Alexandria, Virginia
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 2 of 7 PageID# 2
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 3 of 7 PageID# 3
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 4 of 7 PageID# 4
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 5 of 7 PageID# 5
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 6 of 7 PageID# 6
Case 1:19-cr-00120-AJT Document 1 Filed 04/25/19 Page 7 of 7 PageID# 7
